DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 8-16 in combination with amendments, filed 04/30/2021, with respect to the rejection(s) of claims 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of:
US Pat Pub No. 20040220636 granted to Burnes for claims 1 and 15. 
Claims 2-8, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Burnes (US Pat Pub No. 20040220636) in view of U.S. Patent Publication Number US2018042510 granted to Nakar et al. (hereinafter “Nakar” – previously cited).
Claims 9-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burnes (US Pat Pub No. 20040220636) in view of Nakar (US Pat Pub No. US2018042510) as applied to s 2-8, 16-18 above, and further in view of US Pat Pub No. 20130261473 granted to Xi et al. (hereinafter “Xi”).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Burnes (US Pat Pub No. 20040220636) in view of U.S. Patent Publication Number 20130261473 granted to Xi et al. (hereinafter “Xi”).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat Pub No. 20040220636 granted to Burnes.
Regarding claim 1, Burnes discloses a method for optimizing pacing parameters of a cardiac pacing device implanted in a patient (fig. 6, flow diagram, para 0071, “IMD 18 paces the heart of patient 20 according to the pacing parameter setting (176)”), the method (para) indicative of a correlation between an ECG measured with the cardiac pacing device configured with the candidate pacing parameter set and a reference ECG associated with the cardiac pacing device configured with the reference pacing parameter set (para 0008, “using ECG and various other methods for monitoring hemodynamic data that are indicative of hemodynamic functions”; it is understood that the candidate and reference pacing sets can be the same); identifying an optimal hemodynamic response from the plurality of hemodynamic responses; selecting a final candidate pacing parameter set corresponding to the optimal hemodynamic response; and programming the cardiac pacing device using the final 

Regarding claim 15, Burnes discloses a system for optimizing pacing parameters of a cardiac pacing device implanted in a patient  (fig. 6, flow diagram, para 0071, “IMD 18 paces the heart of patient 20 according to the pacing parameter setting (176)”), the system comprising: an external hemodynamic sensing system configured to measure a plurality of hemodynamic responses of the patient associated with the cardiac pacing device configured with one candidate pacing parameter set of a plurality of candidate pacing parameter sets of the cardiac pacing device of the patient (fig. 6, para 0071 “hemodynamic operation of the heart of patient 20, responds to the pacing over a period of time… an interval of time (e.g., a number of cardiac cycles or timed period) allows for the patient to respond to the new pacing parameters before attempting to measure the effect on hemodynamic and/or cardiac mechanical performance”, para 0074 “External device 14, programmer 16 and IMD 18 may repeat this process, measuring the effect or effects of various pacing parameter settings, setting new pacing parameter settings, and pacing the heart according to a new pacing parameter settings.”); and an external programmer in communication with the cardiac pacing device and the external hemodynamic sensing system (para 0007), the external programmer comprising: a CPU; and a computer-readable media encoded with a plurality of modules, each module comprising a set of instructions executable on the CPU (para 0015), the plurality of modules comprising a parameter optimizer controller configured to: configure the cardiac pacing device with each of the plurality of candidate pacing parameter sets, wherein each of the plurality of candidate indicative of a correlation between an ECG measured with the cardiac pacing device configured with the candidate pacing parameter set and a reference ECG associated with the cardiac pacing device configured with the reference pacing parameter set (para 0008, “using ECG and various other methods for monitoring hemodynamic data that are indicative of hemodynamic functions”; it is understood that the candidate and reference pacing sets can be the same); 5A17P1017USO (32736-651)receive each of the plurality of hemodynamic responses of the patient associated with each candidate pacing parameter set from the external hemodynamic sensing system (fig. 6, steps 180 and 182); identify an optimal hemodynamic response from the plurality of hemodynamic responses; select a final candidate pacing parameter set corresponding to the optimal hemodynamic response; and program the cardiac pacing device using the final candidate pacing parameter set (para 0074 “programmer 16 selects a pacing parameter setting that produced the desired or most beneficial results, and IMD 18 implements the selected pacing parameter setting.”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-8, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Burnes (US Pat Pub No. 20040220636) in view of U.S. Patent Publication Number US2018042510 granted to Nakar et al. (hereinafter “Nakar”).
Regarding claim 2, Burnes discloses the method of claim 1, further comprising: selecting the reference pacing parameter set and a variable pacing parameter set comprising a plurality of values of one pacing parameter, wherein the reference pacing parameter set comprises one the reference ECG (para 0008); but fails to disclose 2A17P1017USO (32736-651)measuring a series of baseline ECGs, each baseline ECG of the series associated with the cardiac pacing device configured with the reference pacing parameter set and each value of the variable pacing parameter set; determining a series of baseline correlation coefficients, each baseline correlation coefficient indicative of each correlation between each baseline ECG of the series and the reference ECG; and selecting a threshold correlation coefficient, wherein each baseline ECG associated with each baseline correlation coefficient greater than the threshold correlation coefficient is classified as electrically equivalent to the reference ECG.  
Nakar teaches determining a series of baseline correlation coefficients, each baseline correlation coefficient indicative of each correlation between each baseline ECG of the series and the reference ECG (e.g. Para. 0006-0007 “receiving ECG signals over heartbeat of a human” 0026 “performing a cross-correlation between the initial set and the subsequent set, so as to generate a correlation coefficient that is a measure of a goodness of fit between geometries of the initial set and the subsequent set. When the correlation coefficient exceeds a threshold coefficient, the subsequent heartbeat is accepted as having been caused by the arrhythmia”) and selecting a threshold correlation coefficient (e.g. Para. 0042 “correlation threshold 108, set by professional 22), wherein each baseline ECG associated with each baseline correlation coefficient greater than the threshold correlation coefficient is classified as electrically equivalent to the reference ECG (e.g. Para. 0008 “performing a cross-correlation between the initial set and the subsequent set, so as to generate a correlation coefficient that is a measure of a goodness of fit between geometries of the initial set and the subsequent set). This would 

Regarding claim 3, Burnes as modified by Nakar renders the method of claim 2 obvious as recited hereinabove, Nakar teaches further comprising: selecting a plurality of test pacing parameter sets, each test pacing parameter set comprising at least one test pacing parameter and one value of the variable pacing parameter set; measuring a series of test ECGs, each test ECG of the series associated with the cardiac pacing device configured with one test pacing parameter set; determining a series of test correlation coefficients, each test correlation coefficient indicative of each correlation between each test ECG of the series and the reference ECG; and selecting one candidate pacing parameter set from the plurality of test pacing parameter sets, wherein the one candidate pacing parameter set is a test pacing parameter set of the plurality associated with the minimum test correlation coefficient of the series that is greater than the threshold correlation coefficient (Paras. 0058-0064 “k is a numerical index defining which data sample of the ECG signal is being analyzed” “the processor uses inputs such as, for each channel of a beat being tested. the beat being tested is the ECG signal (of the particular channel).  

Regarding claim 4, Burnes as modified by Nakar renders the method of claim 3 obvious as recited hereinabove, Nakar teaches wherein the classification criterion comprises classifying a pacing parameter set as electrically equivalent to the reference pacing parameter set if a correlation coefficient is greater than the threshold correlation coefficient, the correlation coefficient indicative of the correlation between the ECG measured with the cardiac pacing device configured with the candidate pacing parameter set, and the reference ECG (e.g. Para. Para. 0014 and 0048).  

Regarding claim 5, Burnes as modified by Nakar renders the method of claim 4 obvious as recited hereinabove, Nakar teaches wherein the threshold correlation coefficient is at least about 0.8 (e.g. Para. 00071 “The threshold may be between 0 and 1, and a typical value is 0.9” please note that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).   

Regarding claim 6, Burnes as modified by Nakar renders the method of claim 6 obvious as recited hereinabove, Nakar teaches wherein the threshold correlation coefficient is at least about 0.85 (e.g. Para. 00071 “The threshold may be between 0 and 1, and a typical value is 0.9” please note that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).   

Regarding claim 7, Burnes as modified by Nakar renders the method of claim 6 obvious as recited hereinabove, Nakar teaches wherein the threshold correlation coefficient is at least 

Regarding claim 8, Burnes as modified by Nakar renders the method of claim 4 obvious as recited hereinabove, Burnes teaches wherein the implantable cardiac pacing device is selected from the group consisting of a pacemaker and a cardioverter- defibrillator device (ICD) device (para 0003, 0009, 0041). 


Regarding claim 16, Burnes discloses the system of claim 15, further comprising an external ECG sensing system in communication with the external programmer, the external ECG sensing system configured to measure ECGs of the patient, wherein the parameter optimizer controller is further configured to: configure the cardiac pacing device with the reference pacing parameter set  (para 0073-0074; receive the reference ECG of the patient from the external ECG sensing system(para 0008); but fails to disclose configure the cardiac pacing device with the reference pacing parameter set and each of a plurality of values of one pacing parameter from a variable pacing parameter set; receive a series of baseline ECGs from the external ECG sensing system, each baseline ECG of the series associated with the cardiac pacing device configured with the reference pacing parameter set and each value of the variable pacing parameter set; determine a series of baseline correlation coefficients, each baseline correlation coefficient indicative of each correlation between each baseline ECG of the series Nakar teaches determining a series of baseline correlation coefficients, each baseline correlation coefficient indicative of each correlation between each baseline ECG of the series and the reference ECG (e.g. Para. 0006-0007 “receiving ECG signals over heartbeat of a human” 0026 “performing a cross-correlation between the initial set and the subsequent set, so as to generate a correlation coefficient that is a measure of a goodness of fit between geometries of the initial set and the subsequent set. When the correlation coefficient exceeds a threshold coefficient, the subsequent heartbeat is accepted as having been caused by the arrhythmia”) and selecting a threshold correlation coefficient (e.g. Para. 0042 “correlation threshold 108, set by professional 22), wherein each baseline ECG associated with each baseline correlation coefficient greater than the threshold correlation coefficient is classified as electrically equivalent to the reference ECG (e.g. Para. 0008 “performing a cross-correlation between the initial set and the subsequent set, so as to generate a correlation coefficient that is a measure of a goodness of fit between geometries of the initial set and the subsequent set). This would produce a set of results that is a measure of a goodness of fit between geometries of the initial set and the subsequent set (e.g. Para. 0008). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time to modify the disclosure of Burnes with the teachings of Nakar to produce a set of results that would provide the predictable result of assisting in generating a goodness of fit between geometries of the initial set and the subsequent set.

Regarding claim 17, Burnes as modified by Nakar renders the method of claim 16 obvious as recited hereinabove, Nakar teaches, wherein the parameter optimizer controller is further configured to: 6A17P1017USO (32736-651) PATENT configure the cardiac pacing device with each of a plurality of test pacing parameter sets, each test pacing parameter set comprising at least one test pacing parameter and one value of the variable pacing parameter set; receive a series of test ECGs from the external ECG sensing system, each test ECG of the series associated with the cardiac pacing device configured with the one test pacing parameter set; determine a series of test correlation coefficients, each baseline correlation coefficient indicative of each correlation between each test ECG of the series and the reference ECG; and select one candidate pacing parameter set from the plurality of test pacing parameter sets, wherein the one candidate pacing parameter set is a test pacing parameter set of the plurality associated with the minimum test correlation coefficient of the series that is greater than the threshold correlation coefficient (Paras. 0058-0064 “k is a numerical index defining which data sample of the ECG signal is being analyzed” “the processor uses inputs such as, for each channel of a beat being tested. the beat being tested is the ECG signal (of the particular channel).    

Regarding claim 18, Burnes as modified by Nakar renders the system of claim 16, Nakar teaches wherein the threshold correlation coefficient is at least about 0.8 (e.g. Para. 00071 “The threshold may be between 0 and 1, and a typical value is 0.9” please note that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


Claims 9-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burnes (US Pat Pub No. 20040220636) in view of Nakar (US Pat Pub No. US2018042510) as applied to claims 2-8, 16-18 above, and further in view of US Pat Pub No. 20130261473 granted to Xi et al. (hereinafter “Xi”).
Regarding claim 9, Burnes as modified by Nakar renders the method of claim 3 obvious as recited hereinabove, but fails to disclose wherein the pacing parameters of the plurality of candidate pacing parameter sets, the reference pacing parameter set, the variable pacing parameter set, and the plurality of test pacing parameter sets are independently selected from the group consisting of atrioventricular delay (AVD); interventricular delay (VVD); a site of cardiac stimulation; dual-chambered mode of operation, single-chambered mode of operation; pacing base rate; maximum tracking rate; minimum tracking rate; electrode sensitivity; an amount of electrical energy employed in pacing pulses or defibrillation shocks; sensor rate; sensor slope; sensor threshold; and any combination thereof. 
Xi teaches a similar method for efficiently identify cardiac resynchronization therapy (CRT) pacing parameter set(s) that provide improved hemodynamic response relative to an initial CRT pacing parameter set, wherein each CRT pacing parameter set includes at least two CRT pacing parameters. Xi teaches that it is known to provide each CRT pacing parameter set includes at least two CRT pacing parameters, such as, but not limited to, an atrioventricular (AV) delay, an interventricular (VV, delay and a left ventricular (LV) pacing vector. As the term is used herein, a “pacing vector” can include a single pacing vector or a vector combination (e.g., multiple LV pacing vectors used to pace during the same cardiac cycle) (para 0008) which allows 


Regarding claim 10, Burnes as modified by Nakar renders the method of claim 3 obvious as recited hereinabove, but fails to disclose wherein the pacing parameters of the plurality of candidate pacing parameter sets, the reference pacing parameter set, the variable pacing parameter set, and the plurality of test pacing parameter sets are independently selected from the group consisting of atrio-ventricular delay (AVD); site of stimulation by the cardiac pacing device, and interventricular delay (VVD).  
Xi teaches a similar method for efficiently identify cardiac resynchronization therapy (CRT) pacing parameter set(s) that provide improved hemodynamic response relative to an initial CRT pacing parameter set, wherein each CRT pacing parameter set includes at least two CRT pacing parameters. Xi teaches that it is known to provide each CRT pacing parameter set includes at least two CRT pacing parameters, such as, but not limited to, an atrioventricular (AV) delay, an interventricular (VV, delay and a left ventricular (LV) pacing vector. As the term is used herein, a “pacing vector” can include a single pacing vector or a vector combination (e.g., multiple LV pacing vectors used to pace during the same cardiac cycle) (para 0008) which allows for many different VV delays and many different LV pacing vectors being tested to identify the 

Regarding claim 11, Burnes as modified by Nakar renders the method of claim 2 obvious as recited hereinabove, but fails to disclose wherein the variable pacing parameter is selected from the group consisting of atrioventricular delay (AVD); interventricular delay (VVD); pacing base rate; maximum tracking rate; minimum tracking rate; electrode sensitivity; an amount of electrical energy employed in pacing pulses or defibrillation shocks; sensor rate; sensor slope; sensor threshold; and any combination thereof.  
Xi teaches a similar method for efficiently identify cardiac resynchronization therapy (CRT) pacing parameter set(s) that provide improved hemodynamic response relative to an initial CRT pacing parameter set, wherein each CRT pacing parameter set includes at least two CRT pacing parameters. Xi teaches that it is known to provide each CRT pacing parameter set includes at least two CRT pacing parameters, such as, but not limited to, an atrioventricular (AV) delay, an interventricular (VV, delay and a left ventricular (LV) pacing vector. As the term is used herein, a “pacing vector” can include a single pacing vector or a vector combination (e.g., multiple LV pacing vectors used to pace during the same cardiac cycle) (para 0008, 0051) which allows for many different VV delays and many different LV pacing vectors being tested to identify the one or more CRT pacing parameter sets that provide improved hemodynamic response (para 0011). It would have been obvious to one of ordinary skill in the art at the time 


Regarding claim 12, Burnes as modified by Nakar renders the method of claim 2 obvious as recited hereinabove, but fails to disclose wherein the variable pacing parameter is atrioventricular delay (AVD).  Xi teaches a similar method for efficiently identify cardiac resynchronization therapy (CRT) pacing parameter set(s) that provide improved hemodynamic response relative to an initial CRT pacing parameter set, wherein each CRT pacing parameter set includes at least two CRT pacing parameters (abstract). Xi teaches that it is known to provide each CRT pacing parameter set includes at least two CRT pacing parameters, such as, but not limited to, an atrioventricular (AV) delay, an interventricular (VV, delay and a left ventricular (LV) pacing vector. As the term is used herein, a “pacing vector” can include a single pacing vector or a vector combination (e.g., multiple LV pacing vectors used to pace during the same cardiac cycle) (para 0008, 0051) which allows for many different VV delays and many different LV pacing vectors being tested to identify the one or more CRT pacing parameter sets that provide improved hemodynamic response (para 0011). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Burnes as modified by Nakar to provide providing different variations of pacing parameters in order to provide the predictable result of identifying the one or more CRT pacing parameter sets that provide improved hemodynamic response.


Regarding claim 13, Burnes as modified by Nakar renders the method of claim 2 obvious as recited hereinabove, but fails to disclose wherein the reference pacing parameter set comprises an atrioventricular delay (AVD) value of about 25 msec, and stimulation at the right ventricle only.  Xi teaches a similar method for efficiently identify cardiac resynchronization therapy (CRT) pacing parameter set(s) that provide improved hemodynamic response relative to an initial CRT pacing parameter set, wherein each CRT pacing parameter set includes at least two CRT pacing parameters (abstract) and shows that it is known to provide an AV delay of about 25 ms (para 0081). which allows for many different VV delays and many different LV pacing vectors being tested to identify the one or more CRT pacing parameter sets that provide improved hemodynamic response (para 0011; please note that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Burnes as modified by Nakar to provide providing different variations of pacing parameters in order to provide the predictable result of identifying the one or more CRT pacing parameter sets that provide improved hemodynamic response.     

Regarding claim 14, Burnes as modified by Nakar renders the method of claim 2 obvious as recited hereinabove, but fails to disclose wherein the variable pacing parameter set comprises a plurality of values of atrioventricular delay (AVD) ranging from about 25 msec to about 250 msec.  Xi teaches a similar method for efficiently identify cardiac resynchronization therapy (CRT) pacing parameter set(s) that provide improved hemodynamic response relative 


Regarding claim 20, Burnes as modified by Nakar renders the system of claim 16, but fails to disclose wherein the variable pacing parameter set comprises a plurality of values of atrioventricular delay (AVD) ranging from about 25 msec to about 250 msec.
 Xi teaches a similar method for efficiently identify cardiac resynchronization therapy (CRT) pacing parameter set(s) that provide improved hemodynamic response relative to an initial CRT pacing parameter set, wherein each CRT pacing parameter set includes at least two CRT pacing parameters (abstract) and shows that it is known to provide an AV delay of about 25 ms (para 0081). which allows for many different VV delays and many different LV pacing vectors being tested to identify the one or more CRT pacing parameter sets that provide improved hemodynamic response (para 0011; please note that "[W]here the general conditions of a claim .


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Burnes (US Pat Pub No. 20040220636) in view of U.S. Patent Publication Number 20130261473 granted to Xi et al. (hereinafter “Xi”).
Regarding claim 19, Burnes as modified by Nakar renders the system of claim 15, but fails to disclose wherein the reference pacing parameter set comprises an atrioventricular delay (AVD) value of about 25 msec, and stimulation at the right ventricle only.   Xi teaches a similar method for efficiently identify cardiac resynchronization therapy (CRT) pacing parameter set(s) that provide improved hemodynamic response relative to an initial CRT pacing parameter set, wherein each CRT pacing parameter set includes at least two CRT pacing parameters (abstract) and shows that it is known to provide an AV delay of about 25 ms (para 0081). which allows for many different VV delays and many different LV pacing vectors being tested to identify the one or more CRT pacing parameter sets that provide improved hemodynamic response (para 0011; please note that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792